 

Exhibit 10.B8

 

VIAD CORP

 

PERFORMANCE UNIT INCENTIVE PLAN

 

Pursuant to the 2017 Viad Corp Omnibus Incentive Plan

 

(Effective February 27, 2018)

 

 

1.

PURPOSE

 

The purpose of the Performance Unit Incentive Plan (“Plan”) is to promote the
long-term interests of the Viad Corp (“Corporation” or “Viad”) and its
shareholders by providing a means for attracting and retaining designated key
executives of the Corporation and its Subsidiaries and Affiliates through a
system of rewards for the accomplishment of long-term, predefined performance
goals.

 

2.

DEFINITIONS

 

Capitalized terms used in this Plan, which are not defined herein, shall have
the meaning ascribed to them in the 2017 Viad Corp Omnibus Incentive Plan.

 

3.

PARTICIPATING SUBSIDIARIES, SUBSIDIARY GROUPS AND DIVISIONS

 

Each of the Pursuit business group and the GES business group, as well as each
company within those two business groups, are a “Company” for the purposes of
this Plan.

 

4.

ADMINISTRATION

 

The Plan shall be administered by the Human Resources Committee (“Committee”) of
Viad’s Board of Directors.  Except as limited by the express provisions of the
Plan, the Committee shall have sole and complete authority and discretion to (i)
select Participants and grant Awards; (ii) determine the number of Performance
Units to be subject to Awards generally, as well as to individual Awards granted
under the Plan; (iii) select the performance measures and the Performance Period
for any Awards; (iv) determine the goals that must be achieved in order for the
Awards to be payable and the other terms and conditions upon which Awards shall
be granted under the Plan; (v) prescribe the form and terms of instruments
evidencing such Awards; (vi) determine the extent to which Awards earned under
the Plan will be payable in the form of cash or in Shares (or in a combination
thereof), in accordance with Section 9.4 of the 2017 Viad Corp Omnibus Incentive
Plan; and (vii) establish from time to time regulations for the administration
of the Plan, interpret the Plan, and make all determinations deemed necessary or
advisable for the administration of the Plan.  

 

5.

AWARD LIMIT

 

An award limit has been established under the 2017 Viad Corp Omnibus Incentive
Plan such that the maximum aggregate amount of an Award under this Plan to any
one Covered Employee in any one Plan Year shall be two hundred fifty thousand
(250,000) Shares if such Award is payable in Shares, or equal to the value of
two hundred fifty thousand (250,000) Shares if such Award is payable in cash or
property other than Shares, as determined as of the Award grant date.  

 

1

 

--------------------------------------------------------------------------------

 

6.

PERFORMANCE MEASURES

 

As described in the 2017 Viad Corp Omnibus Incentive Plan, the Committee will
adopt performance goals from the following Performance Measures upon which
payments or awards will be based:

 

 

(a)

Net earnings or net income (before or after taxes);

 

(b)

Earnings per share;

 

(c)

Net sales or revenue growth;

 

(d)

Net operating profit;

 

(e)

Revenue;

 

(f)

Return measures (including, but not limited to, return on assets, capital,
invested capital, equity, sales, or revenue);

 

(g)

Cash flow (including, but not limited to, operating cash flow, free cash flow,
cash generation, cash flow return on equity, and cash flow return on
investment);

 

(h)

Earnings before or after taxes, interest, depreciation, and/or amortization;

 

(i)

Gross or operating margins;

 

(j)

Productivity ratios;

 

(k)

Share price (including, but not limited to, growth measures and total
shareholder return);

 

(l)

Expense targets;

 

(m)

Margins;

 

(n)

Operating efficiency;

 

(o)

Market share;

 

(p)

Customer satisfaction;

 

(q)

Unit volume;

 

(r)

Working capital targets and change in working capital;

 

(s)

Economic value added or EVA® (net operating profit after tax minus the sum of
capital multiplied by the cost of capital); and

 

(t)

Strategic plan development and implementation.

 

Performance Measures may be established for each Company to place increased
emphasis on areas of importance to achieving overall objectives of Viad and/or
the Company, with the Chief Executive Officer of Viad to recommend to the
Committee the Performance Measures to be used, the goals to be set and, at the
end of the Performance Period, the level of achievement.  In order to be earned,
at least one of the predefined Performance Measures must be achieved and payable
(at a minimum threshold level), subject to downward discretion at the
recommendation of the Chief Executive Officer of Viad.  Any Performance
Measure(s) may be used to measure the performance of Viad, a Company, Subsidiary
and/or Affiliate as a whole or any business unit of Viad, a Company, Subsidiary,
and/or Affiliate or any combination thereof, as the Committee may deem
appropriate, or any of the above Performance Measures as compared to the
performance of a group of comparator companies, or published or special index
that the Committee in its sole discretion, deems appropriate, or Viad and/or a
Company may select the Performance Measure described in clause (k), above, as
compared to various stock market indices.

 

7.

ESTABLISHING GOALS

 

The appropriate weighting of measures, goals, range of values above and below
such goals, and the Performance Period to be used as a basis for the measurement
of performance for Awards under the Plan will be determined by the Committee no
later than 90 days after the beginning of each new Performance Period during the
life of the Plan, after giving consideration to the recommendations of the Chief
Executive Officer of Viad.  Performance Units will be earned based upon the
degree of achievement of predefined goals over the Performance Period following

2

 

--------------------------------------------------------------------------------

 

the date of grant.  Earned Performance Units may range, based on achievement of
predefined goals over the Performance Period, from 0% to 200% of the target
Performance Units.

 

8.

EVALUATION OF PERFORMANCE

 

The Committee, in evaluation of achievement of Performance Measures, may include
or exclude any event that could occur during a Performance Period, including,
but not limited to:  (a) asset write-downs, (b) litigation or claim judgments or
settlements, (c) the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results, (d) any reorganization and
restructuring programs, (e) unusual or infrequently occurring items as described
in ASC Topic 225 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
shareholders for the applicable year, (f) acquisitions or divestitures, and (g)
foreign exchange gains and losses.  

 

9.

RANGE OF PERFORMANCE AWARDS

 

The range of values for the Corporation's or a Company's performance goals will
be recommended by the Chief Executive Officer of Viad for approval by the
Committee.  Performance Units will be earned based upon the degree of
achievement of each of the predefined goals over the Performance Period
following the date of grant.  

 

10.

PARTICIPANT ELIGIBILITY

 

The Committee will select the eligible Plan participants; provided, however, the
selection of the Executive Officers (as defined under Section 16(b) of the
Securities Exchange Act) and other Covered Employees as Plan participants shall
occur no later than 90 days after the beginning of the Performance Period.  

 

11.

AWARD DETERMINATION

 

Awards will be recommended by the Chief Executive Officer of Viad for approval
by the Committee annually no later than 90 days after the beginning of each new
Performance Period.  

 

12.

GENERAL TERMS AND CONDITIONS

 

The Committee shall have full and complete authority and discretion, except as
expressly limited by the Plan, to grant Units and to provide the terms and
conditions (which need not be identical among Participants) thereof.  Without
limiting the generality of the foregoing, the Committee may specify a
Performance Period of not less than two years or not more than five years, and
such time period will be substituted as appropriate to properly effect the
specified Performance Period.  No Participant or any person claiming under or
through such person shall have any right or interest, whether vested or
otherwise, in the Plan or in any Award thereunder, contingent or otherwise,
unless and until all the terms, conditions, and provisions of the Plan and its
approved administrative requirements that affect such Participant or such other
person shall have been complied with.  Nothing contained in the Plan shall (i)
require the Corporation to segregate cash or other property on behalf of any
Participant or (ii) affect the rights and power of the Corporation or its
Affiliates to dismiss and/or discharge any Participant at any time.

 

13.

ADJUSTMENTS

 

Any recapitalization, reclassification, stock split, stock dividend, sale of
assets, combination or merger not otherwise provided for herein which affects
the outstanding shares of Common Stock

3

 

--------------------------------------------------------------------------------

 

of the Corporation or any other change in the capitalization of the Corporation
affecting the Common Stock shall be appropriately adjusted for by the Committee
and any such adjustments shall be final, conclusive and binding.

 

14.

PAYMENT OF AWARDS

 

 

(a)

The Committee will determine whether and to what extent any Award becomes
payable under the Plan.  Any Award payable in the form of cash that is
determined to be payable by the Committee shall be subject to the following
calculation:   Each Performance Unit payable shall be multiplied by the average
of  the daily means of the market prices of the Corporation's Common Stock on
the New York Stock Exchange as reported on the consolidated transaction
reporting system during the ten trading day period beginning on the day
following public announcement of the Corporation's year-end financial results
following the Performance Period.  Payment of the Award will be made following
Committee approval in the year following the close of the Performance
Period.  The Committee shall certify in writing that the performance goals have
been met prior to payment of the Award to the extent required by
Section 162(m).  For those Covered Employees affected by Section 162(m) of the
Code, Awards will be subject to discretionary downward adjustment by the
Committee.  Amounts payable under any Award will be subject to the limits set
forth in the 2017 Viad Corp Omnibus Incentive Plan.

 

 

(b)

Awards granted under this Plan shall be payable during the lifetime of the
Participant to whom such Award was granted only to such Participant; and, except
as otherwise provided herein or in a Performance Unit Agreement between the
Corporation and a Participant, which Agreement has been approved by the
Committee, no such Award will be payable unless at the time of payment such
Participant is an employee of and has continuously since the grant thereof been
an employee of the Corporation or an Affiliate.  Neither absence nor leave, if
approved by the Corporation, nor any transfer of employment between Affiliates
or between an Affiliate and the Corporation shall be considered an interruption
or termination of employment for purposes of this Plan.

 

 

(c)

If authorized by the Committee, payment of all or a portion of any earned Award
may be deferred pursuant to a deferred compensation plan of the Corporation then
in effect; provided that the election to defer payment of any earned Award must
be made at least six months prior to the expiration of the applicable
Performance Period or as otherwise required by Section 409A of the Code.

 

15.

EFFECT OF CHANGE OF CONTROL

 

Notwithstanding anything to the contrary in this Plan, in the event of a Change
of Control (as defined in the 2017 Viad Corp Omnibus Incentive Plan), each
participant in the Plan shall be entitled to a pro rata bonus award calculated
on the basis of achievement of 100% of the performance goals through the date of
the Change of Control, which shall be paid no later than March 15 of the
calendar year following the calendar in which the Change of Control occurs.

 

16.

ASSIGNMENTS AND TRANSFERS

 

No award to any Participant under the provisions of the Plan may be assigned,
transferred, or otherwise encumbered except, in the event of death of a
Participant, by will or the laws of descent and distribution.

 

4

 

--------------------------------------------------------------------------------

 

17.

PLAN TERMINATION

 

The Board may amend, suspend, or terminate the Plan or any portion thereof at
any time; provided, however, that no such amendment, suspension, or termination
shall invalidate the Awards already made to any Participant pursuant to the
Plan, without his consent.  Participation in the Plan shall not create a right
to participate in any future years' Plan.

 

19.

ADMINISTRATIVE GUIDELINES

 

The Compensation Advisory Committee, whose members are appointed by the Chief
Executive Officer of Viad Corp, shall propose administrative guidelines to the
Committee to govern interpretations of this Plan and to resolve ambiguities, if
any, but the Compensation Advisory Committee will not have the power to
terminate, alter, amend, or modify this Plan or any actions hereunder in any way
at any time.

 

20.

SPECIAL COMPENSATION STATUS

 

All bonuses paid under this Plan shall be deemed to be special compensation and,
therefore, unless otherwise provided for in another plan or agreement, will not
be included in determining the earnings of the recipients for the purposes of
any pension, group insurance or other plan or agreement of a Company or of Viad
Corp.

 

21.

EFFECTIVE DATE

 

The Plan shall be effective as of May 18, 2017.

 

5

 